Citation Nr: 0615834	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-27 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for multiple 
sclerosis.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for the residuals of a 
head injury.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
November 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the RO that 
determined that the veteran had not submitted new and 
material evidence to reopen his claims of service connection 
for the residuals of a head injury and for multiple 
sclerosis.  

The Board thus must decide whether the veteran has submitted 
new and material evidence to reopen the claims of service 
connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO had previously denied the veteran's original claims of 
service connection for the residuals of a head injury and for 
multiple sclerosis in a rating action of May 1990.  The 
veteran notified of his appellate right but did not enter a 
timely appeal from that decision.  

In April 2000, the RO determined that new and material had 
not been submitted to reopen the claims of service connection 
for the residuals of a head injury and for multiple 
sclerosis.  

The veteran was informed of the rating action in that month 
and apprised of his appellate rights in that month.  However, 
the veteran only appealed with respect to the matter 
regarding multiple sclerosis.  

Then, in November 2002, the Board denied the veteran's 
application to reopen the claim of service connection for 
multiple sclerosis on the basis that new and material 
evidence had not been submitted.  The veteran did not enter a 
timely appeal from that decision.  



FINDINGS OF FACT

1.  No evidence has been received since that the decision of 
the Board in November 2002 that is more than cumulative in 
nature or that raises a reasonable possibility of 
substantiating his claim of service connection for multiple 
sclerosis.  

2.  No evidence has been received since the April 2000 rating 
decision that is more than cumulative in nature or that 
raises a reasonable possibility of substantiating the claim 
of service connection for the residuals of a head injury.  



CONCLUSIONS OF LAW

1.  Since November 2002, the veteran has not presented new 
and material to reopen of the claim of service connection for 
multiple sclerosis.  38 U.S.C.A. §§ 5108, 7103(a), 7104(a) 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.156, 20.1100(a) 
(2005).  

2.  Since April 2000, the veteran has not presented new and 
material to reopen the claim of service connection for the 
residuals of a head injury.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.202, 20.302, 20.1103 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

With respect to VA's duty to notify, the RO sent a letter to 
the veteran in June 2003 which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information he had to process the claim.  

The letter also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  In the June 
2003 letter, the RO informed the veteran what he needed to 
show to reopen his claims.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  

In view of this, the Board finds that the duty to notify has 
been fully satisfied.  It is noted that the veteran was also 
provided with the text of 38 C.F.R. § 3.159, from which the 
United States Court of Appeals for Veterans Claims (Court) 
took the fourth notification element.  

With respect to VA's duty to assist the veteran, in a written 
statement dated in October 2005, the veteran indicated that 
he had no additional information to present.  There is 
nothing of record to indicate that there is any outstanding 
evidence which the veteran has identified as relevant to this 
appeal.  

The Board finds that any further development for additional 
service medical records would be unavailing and is not 
necessary.  Accordingly, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman  v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his application to reopen his claims, but was 
not provided with notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities on appeal.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

In that regard, as the Board finds hereinbelow that new and 
material evidence has not been received to reopen the claims, 
any questions as to the appropriate disability ratings or 
effective dates to be assigned have been rendered moot.  


New and material evidence

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

By way of history, the veteran's original claims of service 
connection for multiple sclerosis and a head injury were 
denied in an unappealed May 1990 rating decision by the RO.  

In August 1998, the veteran applied to reopen his claims of 
service connection.  In a letter dated in September 1998, the 
RO informed him of the need to submit new and material 
evidence.  

In an April 2000 rating action, the RO denied reopening of 
the veteran's claims on the basis that no new and material 
evidence had been received.  

The veteran's timely May 2000 Notice of Disagreement was 
limited to his claim for multiple sclerosis.  As such, the 
RO's April 2000 rating action is the last prior final denial 
for the veteran's head injury claim.  

In November 2002, the Board then denied reopening of the 
veteran's multiple sclerosis claim on the grounds that no new 
and material evidence had been received.  The veteran did not 
enter an appeal to the Court from this decision.  

In this regard, the decision of November 2002 is the last 
prior final denial of the veteran's claim of service 
connection for multiple sclerosis.  

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); 38 C.F.R. § 3.156.  

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran filed his application to 
reopen his service connection claims after that date, the new 
definition of new and material evidence applies to this case.  

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran has not submitted any material since the November 
2002 decision of the Board or the April 2000 rating action of 
the RO to satisfy the requirements of "new and material" 
evidence as contemplated by 38 C.F.R. § 3.156(a).  Although 
notified, he failed to respond in an appropriate fashion.  

In his Notice of Disagreement, the veteran reported that it 
was not long after sustaining a concussion in service that he 
developed problems with headaches and multiple sclerosis.  In 
his Substantive Appeal, he added that he did not have these 
problems before service.  He has not submitted any competent 
evidence to support these lay assertions in connection with 
his appeal.  

As such, the Board can find no basis to reopen the claims of 
service connection for multiple sclerosis or the residuals of 
a head injury.  38 U.S.C.A. § 5108.  



ORDER

New and material evidence has not been submitted to reopen 
the claim of service connection for multiple sclerosis.  

New and material evidence has not been submitted to reopen 
the claim of service connection for a claimed head injury.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


